El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
En la Sección Ia. del Registro de la Propiedad de San Juan fué presentado un mandamiento librado por el Márslial de la Corte de Distrito de San Juan para que se anotase preventivamente el embargo que babía trabado en tres casas de Juan Gómez Tndela ampliando orden del Juez de la Sec-ción^1. de dicha corte según la cual debía embargar bienes de cualquiera o de ambos de los demandados para asegurar la efectividad de la sentencia que recayese en el pleito seguido por el Banco Comercial de Puerto Rico contra Juan Gómez Tndela, hoy su sucesión, y José Rodríguez Pérez, en cobro de pesos.
Habiéndose negado el registrador a practicar la anota-ción que se interesaba, fundado en que las fincas embargadas están inscritas a nombre de Juan Gómez Tndela y no de su sucesión demandada, consignando además el defecto subsa-nable de que siendo dos los demandados se embargan las fincas como pertenecientes a uno de ellos sin que resulte que la deuda sea solidaria, interpuso el expresado banco el pre-sente recurso gubernativo con sriplica de que revoquemos la nota recurrida y ordenemos la anotación de los embargos practicados sin el defecto subsanable alegado por el regis-trador.
El hecho de que los bienes embargados en este caso no> se hallen inscritos a nombre de los herederos no es obstá-culo para la anotación del embargo según resolvimos en el *712caso de Alvarez v. El Registrador de San Juan, Sección 1a., (pág. 427) sin que la regla Ia. del artículo 92 del Reglamento para la Ejecución de la Ley Hipotecaria pueda servir de fundamento a la negativa del registrador, según expone en su alegato, pues su disposición de que se denegara la anota-ción cuando la propiedad de las fincas embargadas apareciere inscrita a favor de persona que no sea aquella contra quien se hubiere decretado el embargo no es aplicable a casos como el presente para los cuales, y para facilitar la más recta ad-ministración de la justicia, se dispone por la regla 4a del artículo 126 de dicho reglamento lo que sigue:
“Art. 126. — Las anotaciones preventivas contendrán, según los casos, las circunstancias siguientes:
*******
“Cuarta. Si se pidiese la anotación habiendo fallecido el poseedor de la finca o derecho sobre que verse, y antes de haberse inscrito a favor de quien le suceda en la misma finca o derecho, se expresará la fecha del fallecimiento, la del testamento, si lo hubiere, el nombre del notario ante quien se haya otorgado y el heredero, y en otro caso, referencia de haberse incoado procedimiento judicial para de-clarar herederos; y si estuviese hecha la declaración, los nombres, apellido y vecindad de los herederos, y fecha de la ejecutoria en que hubiesen sido declarados tales.”
Aunque el registrador fundó su negativa únicamente en ei. hecho de aparecer inscritos los bienes embargados a nom-bre de Juan Gómez Tudela y no de su sucesión demandada, expone ahora en su alegato que no habiéndosele presentado Los documentos especificados en la regla 4a. antes transcrita estaba imposibilitado de verificar la anotación.
El derecho a la anotación está reconocido por dicha regla y la falta en este caso de la presentación de los documentos en ella mencionados no produce otro efecto que la consig-nación en ella de un defecto que puede subsanarse.
En cuanto al defecto subsanable consignado en su nota por el registrador porque se embargaron fincas como perte-necientes a uno de los demandados sin que resulte que la *713deuda es solidaria nos bastará decir que esto no tenía que consignarse en el mandamiento que se le presentó pues ha-biendo resuelto el juez que se embargasen bienes de cual-quiera de los demandados debió someterse a su decisión pues no está facultado para apreciar la justicia o injusticia de las resoluciones judiciales y además porque ella implica que la obligación es solidaria.
Por las razones expuestas debe revocarse en todas sus partes la nota recurrida y ordenarse al registrador que veri-fique la anotación preventiva con el defecto subsanable de no habérsele presentado los documentos a que se refiere la regla 4a. del artículo 126 del Reglamento de la Ley Hipo-tecaria.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.